Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Hubbard does not disclose that the dryer unit is removable and repositionable within the plurality of dryer compartments, the examiner disagrees. The embodiment of figure 6 shows two dryers 60 which are of substantially the same size and removable. These dryers would be interchangeable between the dryer compartments in which they reside. The applicant has not provided specific arguments against the application of Hubbard against the specific claim language of independent claim 15. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the shared exhaust manifold.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the shared exhaust manifold” will be interpreted as –a shared exhaust manifold-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard (US 3555701 A), hereinafter Hubbard.

Regarding claim 10, Hubbard discloses a modular drying device comprising: 
a housing frame (“a cabinet 11”) comprising a plurality of dryer compartments (compartments for 12 and 60); and 
a dryer unit positionable within the plurality of dryer compartments (Either of elements 60), wherein the dryer unit is configured to be removable from and repositionable within the plurality of dryer compartments (“a vented, rotatable drum of lesser size, that is selectively removable” column 1, line 68. The smaller drums of the embodiment of figure 6 would be interchangeable as they are “each being substantially the same size as drum 35 previously described” column 4, line 22).

    PNG
    media_image1.png
    706
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    659
    media_image2.png
    Greyscale

Regarding claim 11, Hubbard discloses the modular drying device of claim 10, the modular drying device further comprising a shared exhaust manifold positioned within the housing frame, wherein the dryer unit is configured to operatively couple to the shared exhaust manifold when the dryer unit is positioned within the housing frame (“Discharge duct 57 for the blower 50 extends into air flow communication with a port 58 in the lateral wall portion of the exhaust duct 27” column 3, line 37).

Regarding claim 12, Hubbard discloses the modular drying device of claim 11, the modular drying device further comprising a flap configured to block an airflow from the dryer unit to the shared exhaust manifold (“a pivotal damper 59 normally covers port 58 so that when upper drying drum 12 is used alone, damper 59 will remain in closed position” column 4, line 8).

Regarding claim 14, Hubbard discloses the modular drying device of claim 10, wherein the dryer unit is a first dryer unit having a first cylindrical container (Either of element 60), wherein the modular drying device further comprises a second dryer unit having a second cylindrical container (12), and wherein a diameter of the first cylindrical container is different than a diameter of the second cylindrical container (Drum 12 has a larger diameter than drum 60).

Regarding claim 15, Hubbard discloses a dryer unit comprising: 
a container (60); 
a motor coupled to the container and configured for rotating the container about an axis (46); 
an airflow separator forming an internal chamber, the airflow separator comprising a wall positioned in the internal chamber for dividing the internal chamber into an intake compartment and an exhaust compartment, wherein the intake compartment and the exhaust compartment are structured for simultaneous inflow of air from a surrounding environment via the intake compartment and outflow of air to a shared exhaust manifold via the exhaust compartment (“air is drawn from compartment 32, over heater 52, thence into drum 35 by way of front perforate wall 53. Air is withdrawn from drum 35 through rear perforate wall 51, and is discharged through duct 57” column 3, line 66. The wall being at least 
a heating element configured to heat an airflow provided to the container from the airflow separator (52).

Regarding claim 16, Hubbard discloses the dryer unit of claim 15, wherein the wall of the airflow separator is aerodynamically curved to direct the airflow through the airflow separator (At least element 48 is curved).

Regarding claim 17, Hubbard discloses the dryer unit of claim 15, wherein the wall creates a seal between the intake compartment and the exhaust compartment within the internal chamber (Elements 48 and 57 separate the exhaust from the incoming air).

Regarding claim 19, Hubbard discloses the dryer unit of claim 15, wherein the airflow separator is configured to be operatively coupled to an exhaust manifold, wherein the shared exhaust airflow is provided to the shared exhaust manifold through the airflow separator when the airflow separator is operatively coupled to the shared exhaust manifold (“Discharge duct 57 for the blower 50 extends into air flow communication with a port 58 in the lateral wall portion of the exhaust duct 27” column 3, line 37).

Regarding claim 20, Hubbard discloses the dryer unit of claim 19, wherein at least one of the airflow separator and the exhaust manifold further comprises a flap configured to block the exhaust airflow from the dryer unit to the shared exhaust manifold (“a pivotal damper 59 normally covers port 58 so that when upper drying drum 12 is used alone, damper 59 will remain in closed position” column 4, line 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vetorino (US 2712182 A), hereinafter Vetorino, in view of Miele (DE 3419743 C2), hereinafter Miele.

Regarding claim 1, Vetorino discloses a drying device comprising: 
a housing frame comprising a plurality of dryer compartments (“My novel multiple drier is mounted in an upright casing 10” column 2, line 19); 
a shared exhaust manifold positioned within the housing frame (“Each compartment likewise has an exhaust opening, all of such exhaust openings being disposed adjacent each other and with a 
a plurality of dryer units positionable within the plurality of dryer compartments, the plurality of drying units being configured to operatively couple individually to the shared exhaust manifold (“In the lower portion of the casing 10 is mounted an exhaust fan assembly arranged to draw air, by the use of a single impeller, through the body of the drying drums 20a and 20b” column 2, line 38), 
wherein an airflow pathway is formed between an individual dryer unit and the shared exhaust manifold when the individual dryer unit is operatively coupled to the shared exhaust manifold (See arrows of figure 1),
wherein each individual dryer unit comprises an internal chamber divided into an intake compartment and an exhaust compartment, wherein the intake compartment and the exhaust compartment are structured for simultaneous inflow of air from a surrounding environment via the intake compartment and outflow of air to the shared exhaust manifold via the exhaust compartment (“In each of these compartments I mount an air heating unit adjacent an air inlet… Each compartment likewise has an exhaust opening” column 1, line 59).

    PNG
    media_image3.png
    621
    383
    media_image3.png
    Greyscale

Vetorino does not disclose wherein each individual dryer unit comprises an airflow separator forming the internal chamber, the airflow separator comprising a wall positioned in the internal chamber for dividing the internal chamber into the intake compartment and the exhaust compartment.

However Miele teaches wherein the individual dryer unit comprises an airflow separator forming the internal chamber, the airflow separator comprising a wall positioned in the internal chamber for dividing the internal chamber into the intake compartment and the exhaust compartment (“In the 

    PNG
    media_image4.png
    483
    506
    media_image4.png
    Greyscale

In view of Miele’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the individual dryer unit comprises an airflow separator forming the internal chamber, the airflow separator comprising a wall positioned in the internal chamber for dividing the internal chamber into the intake compartment and the exhaust compartment as is taught in Miele, in the drying device disclosed by Vetorino.
One would have been motivated to include wherein the individual dryer unit comprises an airflow separator forming the internal chamber, the airflow separator comprising a wall positioned in the internal chamber for dividing the internal chamber into the intake compartment and the exhaust compartment 

Regarding claim 4, Vetorino, as modified by Miele, discloses the drying device of claim 1, wherein the drying device is configured to block the airflow pathway while the individual dryer unit is positioned within the housing frame (Drums 20a and 20b block the airflow to some degree).

Regarding claim 5, Vetorino, as modified by Miele, discloses the drying device of claim 1, wherein the exhaust compartment is configured to form the airflow pathway with the shared exhaust manifold when the individual dryer unit is operatively coupled to the shared exhaust manifold (See arrows of figure 1 of Vetorino).

Regarding claim 7, Vetorino, as modified by Miele, discloses the drying device of claim 1, wherein the plurality of dryer units are vertically positionable within the housing frame adjacent the shared exhaust manifold (Figure 1).

Regarding claim 8, Vetorino, as modified by Miele, discloses the drying device of claim 1, wherein the drying device further comprises a terminal positioned within the housing frame, the terminal being configured for controlling operation of the plurality of dryer units (Figure 1 shows what appears to be switches near 16. Vetorino also states “on any occasion when it is not desired to operate one of the units, the other may be operated efficiently without the other and the heater of the unused drier drum may be turned off” column 3, line 40 which suggests a control terminal for independently operating the dryer units).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vetorino, in view of Miele, and further in view of Hubbard.

Regarding claims 2 and 3, Vetorino, as modified by Murray, discloses the drying device of claim 1, 

Vetorino, as modified by Murray, does not disclose wherein the individual dryer unit is configured to be removable from or repositionable within the housing frame, wherein the individual dryer unit is configured to decouple from the shared exhaust manifold when the individual dryer unit is removed from the housing frame.

However, Hubbard teaches wherein the individual dryer unit is configured to be removable from or repositionable within the housing frame (“the small drum 35 may be removed merely by lifting it from its bearing pad supports and clear of drawer” column 3, line 53), wherein the individual dryer unit is configured to decouple from the shared exhaust manifold when the individual dryer unit is removed from the housing frame (If the drum is removed it will be decoupled from the manifold 27).

The court has held that removability is an indicia of obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). The difference between Vetorino and the claimed invention is the removability of the individual drying unit. Hubbard teaches that it may be desirable to remove individual drying units. Therefore, it would have been obvious to one of ordinary skill at the time of filing to include removable drying units. 

Regarding claim 6, Vetorino, as modified by Miele, discloses the drying device of claim 5. 

Vetorino, as modified by Miele, does not disclose wherein the drying device further comprises a flap configured to block the airflow pathway from the individual dryer unit to the shared exhaust manifold.

However, Hubbard teaches wherein the drying device further comprises a flap configured to block the airflow pathway from the individual dryer unit to the shared exhaust manifold (“a pivotal damper 59 

In view of Hubbard teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the drying device further comprises a flap configured to block the airflow pathway from the individual dryer unit to the shared exhaust manifold as is taught in Hubbard, in the drying device disclosed by Vetorino.
One would have been motivated to include wherein the drying device further comprises a flap configured to block the airflow pathway from the individual dryer unit to the shared exhaust manifold because Hubbard teaches “air flow control means selectively operable either to effect air flow through one of the compartments, while preventing air flow through the other compartment, or to cause air to flow through both compartments simultaneously.” Therefore, including the flap will ensure that air flows only through the desired dryer unit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vetorino, in view of Miele, and further in view of Merkh (US 20180089673 A1), hereinafter Merkh.

Regarding claim 9, Vetorino, as modified by Miele, discloses the drying device of claim 8.

Vetorino, as modified by Miele, does not disclose wherein the terminal is configured to be in network communication with at least one of a user device and a central server, wherein the terminal is configured to control the operation of the plurality of dryer units through the network communication with the at least one of the user device and the central server.

However, Merkh teaches wherein the terminal (“a machine interface board 302a” paragraph [0026]) is configured to be in network communication with at least one of a user device and a central server, wherein the terminal is configured to control the operation of the plurality of dryer units through the network communication with the at least one of the user device and the central server (“The exemplary 

    PNG
    media_image5.png
    554
    880
    media_image5.png
    Greyscale

In view of Merkh’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the terminal is configured to be in network communication with at least one of a user device and a central server, wherein the terminal is configured to control the operation of the plurality of dryer units through the network communication with the at least one of the user device and the central server as is taught in Merkh, in the drying device disclosed by Vetorino.
One would have been motivated to include wherein the terminal is configured to be in network communication with at least one of a user device and a central server, wherein the terminal is configured to control the operation of the plurality of dryer units through the network communication with the at least one of the user device and the central server because Merkh states “The invention relates to the field of appliances such as laundry appliances, and more particularly, to improved communication networks for payment, operation and control of such appliances” in paragraph [0002]. Therefore, including the teachings of Merkh will improve operation and control of the appliance of Vetorino.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Park (US 4662186 A), hereinafter Park.

Regarding claim 13, Hubbard discloses the modular drying device of claim 12. 

Hubbard does not disclose wherein the flap is configured to automatically block the airflow from the dryer unit to the shared exhaust manifold when the dryer unit is removed from the housing frame.

However, Park teaches wherein the flap is configured to automatically block the airflow from the unit to the shared exhaust manifold when the unit is removed from the housing frame (“means are provided for automatically blocking the flow of air through the delivery vent opening and the return vent opening when the drawer is in an open position, i.e. not in its closed position, and for automatically unblocking the flow of air through the delivery vent opening and the return vent opening when the drawer is in its closed position” column 2, line 1).

    PNG
    media_image6.png
    664
    305
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    347
    301
    media_image7.png
    Greyscale

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flap is configured to automatically block the airflow from the unit to the exhaust manifold when the unit is removed from the housing frame as is taught in Park, in the modular drying device of Hubbard.
One would have been motivated to include wherein the flap is configured to automatically block the airflow from the unit to the exhaust manifold when the unit is removed from the housing frame because Park states “by blocking the vent openings to the delivery and return ducts, the amount of chilled air lost from the refrigerator housing is minimized.” Therefore, by including automatic closure of the flap will minimize the loss of treated air.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Miele.

Regarding claim 18, Hubbard discloses the dryer unit of claim 15. 

Hubbard does not disclose wherein the container is rotatably mounted to and horizontally suspended from the airflow separator, wherein the airflow separator at least partially supports the container.

However, Miele teaches wherein the container is rotatably mounted to and horizontally suspended from the airflow separator, wherein the airflow separator at least partially supports the container (Figure 4).

In view of Miele’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the container is rotatably mounted to and horizontally suspended from the airflow separator, wherein the airflow separator at least partially supports the container as is taught in Miele, in the dryer unit disclosed by Hubbard.
One would have been motivated to include wherein the container is rotatably mounted to and horizontally suspended from the airflow separator, wherein the airflow separator at least partially supports the container because including additional supports will create a more resilient and sturdy dryer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richterkessing (US 2687578 A) 

    PNG
    media_image8.png
    770
    644
    media_image8.png
    Greyscale

Richterkessing (US 2742710 A) “a common exhaust chamber in the bottom of the housing that is so organized that air can enter one chamber independently of the other chamber”

    PNG
    media_image9.png
    608
    243
    media_image9.png
    Greyscale

Richterkessing (US 2816370 A) 

    PNG
    media_image10.png
    572
    262
    media_image10.png
    Greyscale

Richterkessing (US 3008699 A) 

    PNG
    media_image11.png
    178
    470
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    297
    393
    media_image12.png
    Greyscale

Huebsch (US 2670548 A) “common exhaust chamber 29” and “damper member 43”

    PNG
    media_image13.png
    701
    366
    media_image13.png
    Greyscale

Richterkessing (US 2870545 A) 

    PNG
    media_image14.png
    448
    216
    media_image14.png
    Greyscale

Belveal (US 20170081796 A1) “In some implementations, the user may specify one or more payment method(s) through the customer application. The payment method(s) may include, but are not limited to, one or more of a credit card, a bank account, a phone service account, a cryptographic currency account (e.g., Bitcoin.TM.), or an online payment processing service account (e.g., PayPal.TM.). In exchange for use of the laundry machine(s), the user may authorize payment to be made to the laundry service using the specified payment method(s). In this way, implementations may provide a laundry service that does not require the user to carry large numbers of coins or to carry a large balance on a value card, providing a more convenient, secure, and positive user experience than traditional laundromats” 
Huebsch (US 2351429 A) 

    PNG
    media_image15.png
    811
    364
    media_image15.png
    Greyscale

Boltz (US 2271757 A) 

    PNG
    media_image16.png
    725
    546
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    723
    460
    media_image17.png
    Greyscale

Wulff (GB 909888 A) “Each of the junction boxes 37 is divided by a partition 34 into an inlet chamber 35 and an outlet chamber 36” and “common duct 32”

    PNG
    media_image18.png
    213
    824
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    331
    276
    media_image19.png
    Greyscale

Kang (US 5722252 A) “When the rack duct 74 is detached therefrom, the opening/closing plate 63 of the opening/closing member 60 automatically closes the cooling air inlet 47 due to the elastic force of the elastic member 64”

    PNG
    media_image20.png
    827
    443
    media_image20.png
    Greyscale

Breitman (US 10275746 B1) 

    PNG
    media_image21.png
    223
    804
    media_image21.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799